DETAILED ACTION
  	This Office Action is in response to the amendment filed on 02/08/2022 in which Claims 1, 3, 5-7, 9, and 11-12 are presented for examination on the merits. Claims 1, 3, 5-7, 9, and 11-12, now re-numbered as claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 01/14/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
	Response to Arguments
1.	In view of the claim amendments filed on 02/08/2022, applicant’s arguments in pages 5-7 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..Martino discloses a "parallel-chain architecture" and is directed to cross-chain transfers. (See, e.g., title and paragraph [0156]. Claims 1 and 7, however, are directed to updating a single blockchain where "branch blocks" are branches in a single blockchain. Thus, at least the noted feature of claims 1 and 7, namely, when, in a set of all combinations of the branch blocks, transactions having the same identification information of a virtual currency fragment in input information of the transactions are present in different blocks included in a combination, the identifying excludes blocks included in the combination and identifies one or more blocks included in combinations other than the combination including the excluded blocks as one or more blocks capable of being approved in parallel with the first block, distinguishes over Martino (underlined emphasis added)”. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 12/09/2021 are hereby withdrawn. 

 				Allowable Subject Matter
2.	  Claims 1, 3, 5-7, 9, and 11-12 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1 and 7 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Martino et al. (US 20190081793 A1, prior art on the record) discloses systems, apparatus, methods, and articles of manufacture for distributed ledger systems enabling a braided network (sometimes referred to as “Chainweb” in this disclosure) capable of achieving throughput in excess of 10,000 transactions per second, a rate which matches and, in some cases, exceeds that of existing fiat-currency networks. According to some embodiments, peer chains incorporate the Merkle roots of each other to enforce a single super chain offering an effective hash power that is the sum of the hashrate of each individual chain (Martino, Paragraph 0023).
 Further, Martino et al. discloses each chain in the network of parallel blockchains mines the same cryptocurrency which can be transferred cross-chain via a trustless, two-step Simple Payment Verification (SPV) at the smart contract level. In addition to massively increasing throughput, the design of the parallel-chain architecture also creates a significant increase in security, thus decreasing the necessary confirmation depth of the network (Martino, Paragraph 0024).
Furthermore, Martino et al. discloses that smart contracts is established using programming languages that provide for one or more of the following features: (a) Turing-incompleteness, (b) human-readable code (e.g., stored on the blockchain), (c) safe import of other on-chain contracts, and/or (d) formally verifiable by computers. Although some embodiments may be described in this disclosure are discussed with respect to the Pact programming language of Kadena LLC by way of example of a language having one or more such features, it will be readily understood that embodiments are not limited to Pact or to any other programming language. In accordance with one or more embodiments, the programming language has associated tools and/or other features that facilitate the review of the smart contract's business logic by non-programmers (e.g., by executives and attorneys) (Martino, Paragraph 0080).
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed a blockchain method that generates data on a new blockchain by linking a new block to data on a blockchain including a plurality of blocks linked together each being a set of data containing given information.. 
	The subject matters of the independent claims 1 and 7 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  one or more blocks capable of being approved in parallel with the first block, and generating and registering, in a memory, the second block following the first block and the one or more blocks capable of being approved in parallel with the first block, when, in a set of all combinations of the branch blocks, transactions having the same identification information of a virtual currency fragment in input information of the transactions are present in different blocks included in a combination, the identifyinq excludes blocks included in the combination and identifies one or more blocks included in combinations other than the combination includinq the excluded blocks as one or more blocks capable of being approved in parallel with the first block..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claim 7 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 5-7 of the REMARKS filed on 02/08/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 7 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498